Citation Nr: 0730523	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; Wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service from August 1944 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied service connection for tinnitus.  The veteran's 
disagreement with that decision led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A copy of the transcript of that hearing 
has been made part of the record.  At the time of the 
hearing, the veteran submitted additional evidence; the 
veteran waived initial consideration of this evidence by the 
RO.  See 38 C.F.R. § 20.1304.  In September 2007, a motion to 
advance the veteran's appeal on the docket was granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence indicates that the veteran does not 
have tinnitus attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The veteran was provided a VCAA 
notification letter in September 2005.  In this letter, the 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b),

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2005 letter was issued prior to the November 2005 
rating decision; and, thus, the VCAA notification letter was 
timely. 

With respect to the Dingess requirements, the VCAA letters 
noted above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was later provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  The Board finds, 
however, that such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim.  Thus, any questions 
as to the appropriate effective date to be assigned are moot.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records, including a November 
2005 VA audiological examination.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding whether the 
veteran's tinnitus is attributable to service.  Thus, there 
is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran claimed service connection for hearing loss in a 
November 1998 claim.  The veteran underwent an April 1999 VA 
examination.  The examiner documented that the veteran first 
noticed bilateral hearing loss following exposure to 
helicopter engine noise in service.  Specifically, the 
veteran reported exposure to the transmission whine from 
helicopters almost daily without ear protection.  The veteran 
also reported being exposed to noise from small arms fire 
without ear protection.  He denied post-service occupational 
or recreational noise exposure.

During this examination, the veteran denied having tinnitus.  
The examiner diagnosed the veteran as having a current 
hearing loss disability.  In an October 1999 rating decision, 
the RO highlighted evidence that the veteran had hearing loss 
at the time of his discharge from service and the evidence of 
his current hearing loss disability; the RO granted service 
connection for hearing loss.

In July 2005, the veteran submitted a claim for tinnitus.  He 
asserted that the sound of the high pitch from the 
transmission of the helicopters on which he performed 
maintenance caused tinnitus, in additional to the service-
connected bilateral hearing loss.  He further noted that he 
had worn hearing protection, but felt that the 25 years 
around aircraft may have caused tinnitus.  

The veteran underwent a VA audiological examination in 
November 2005.  The examiner reviewed the veteran's claims 
file.  The examiner found that the veteran's service medical 
records revealed that the veteran was exposed to significant 
noise while in service.  

The veteran's main complaint was that he heard ringing in his 
left ear.  Regarding noise exposure during service, the 
veteran reported that he wore ear plugs almost every flight.  
The examiner documented in the report that the veteran had 
recurrent left ear tinnitus that he had for the "past few 
years."  The frequency of the tinnitus was monthly and 
duration was of a minute or less.  While the examiner noted 
that the circumstances of the onset was unknown, the examiner 
found that the tinnitus was not of the same etiology as the 
hearing loss and that tinnitus was not a causative factor of 
the hearing loss.  

The examiner opined that tinnitus was less likely as not 
(less than 50/50 probability) caused by or a result of his 
service noise exposure.  In support of this finding, the 
examiner noted that the veteran's report, medical records, 
service records, and prior compensation evaluations indicated 
that the tinnitus was of recent onset.  There was no evidence 
of latent onset of tinnitus.  Further, the examiner found 
that the veteran's type and duration of tinnitus was not 
typical of noise induced tinnitus.  

In his February 2006 notice of disagreement, the veteran 
reported that he had had ringing in his ears off and on since 
discharge from service, but that it was happening more often.  
In his September 2006 substantive appeal (VA Form 9), the 
veteran highlighted that the November 2005 VA examination was 
performed by an audiologist and not a medical doctor.  

In his June 2007 testimony before Board, the veteran 
testified that he did not have any problems with ringing in 
his ears before service.  He noted that he worked on aircraft 
and helicopters for almost 20 years during service.  The 
remainder of his service he worked in artillery, but noted 
that he worked in security and was not around guns firing.  
He reported that he wore ear plugs.  

He testified that he had ringing in the ears since the 1960s, 
when he was in service.  His representative asked the veteran 
whether he had told the examiner who performed the November 
2005 examination that he had ringing in his ears "as of 
lately" and not since the time of acoustic trauma in 
service.  The veteran replied that he had not and indicated 
that the examiner may have misconstrued what he had said.

The veteran's wife testified.  She highlighted that she had 
known the veteran for 30 years.  The representative asked if 
the veteran had ever complained about ringing in the ears.  
She responded "no," that he only complained about not being 
able to hear her.  

Analysis

The veteran is service connected for bilateral hearing loss 
and, in the November 2005 VA audiological examination, the 
examiner determined that the veteran had exposure to 
significant noise during service.  

The veteran was not diagnosed as having tinnitus while in 
service.  The Board highlights that lay statements or 
testimony, however, by the veteran are competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation, such as in the case of tinnitus.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  As outlined above, service 
connection requires medical evidence that links the currently 
disability to service.  Although the veteran contends that he 
has tinnitus related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The only medical evidence of record that contains a medical 
opinion regarding whether the veteran's tinnitus is 
attributable to service is the November 2005 VA audiological 
examination.  Based on review of the claims file and the 
veteran's statements, the examiner determined that the 
veteran's tinnitus was of recent onset.  He noted that 
tinnitus was less likely than not related to service and 
found that the veteran's tinnitus was not related to his 
service connected hearing loss.  After review of the 
examiner's rationale and review of claims file, the Board 
finds that this opinion is of substantial probative value.  
See Prejean v. West, 13 Vet. 444 (2000).  

In this regard, the Board notes that the veteran highlighted 
that the medical opinion was provided by an audiologist and 
not a medical doctor.  The Court has found that medical 
statements made by medical professions other than medical 
doctors have probative value.  See, e.g., Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 
270, 273 (1993).  In this case, the audiologist has 
specialized knowledge and training regarding hearing 
disabilities.  Due to this specialized knowledge, the 
audiologist was competent to make a medical opinion regarding 
the etiology of the veteran's tinnitus.

Further, there is no evidence, other than the veteran's 
current testimony, that the veteran complained of tinnitus 
prior to the July 2005 claim that is currently on appeal; the 
claim was made more than 25 years after his separation from 
service.  Although the veteran testified before the Board 
that he has had tinnitus since the 1960s, at the time of the 
April 1999 VA audiological examination, the veteran denied 
having tinnitus.  Further, the veteran's wife testified that 
the veteran has not complained of ringing in the ears, but 
only being unable to hear her.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  To the extent that the veteran's 
contention that he has had tinnitus since service reflects 
continuity of symptomatology, it is outweighed by the absence 
of any contemporaneously recorded medical evidence indicative 
of tinnitus for more than 25 years.

Based on the reasons discussed, the Board finds that the 
veteran does not have tinnitus attributable to service.  The 
preponderance of the evidence is against the claim and the 
veteran's claim for service connection for tinnitus is 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


